I respectfully disagree with the majority decision in this cause.
Under Baucher v. Board of Education (1971), 31 Ohio Misc. 49, the family was determined to live in two separate homes.
Here, while the home is situated in Madison Township, the septic is within the Lexington District.
The home, without the septic facilities is not habitable and cannot be deemed to be a functioning residence.
The choice of voter registration is not pertinent in this case as a choice was required.
Also, the tax attributable to the separate parcels has no real relation to the language of R.C. § 3313.64.
To permit a choice between the applicable districts is more logical than the Braucher decision.
  _____________________ JUDGE JOHN F. BOGGINS